DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 12/06/2021.  
Claims 14-15 have been added.
Clams 1-15 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 6, and 8-13 are objected to because of the following informalities:  
As per claim 1, there is lack of antecedent basis for “the resource owned by the user from among the plurality of users” in lines 12-13.  This similarly applies to claims 8 and 13.
As per claim 6, there is lack of antecedent basis for “the participant” in line 4.
As per claim 8, it appears that a colon should be inserted after “circuitry configured to” in line 5.
As per claim 9, it is unclear what “the information processing apparatus” in lines 4-5 is referring to (e.g. the one or more information processing apparatuses, or different; this similarly applies to claims 10-12).   There is lack of antecedent basis for “the login” in the last line.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to include “enable access to a resource owned by each user of a plurality of users registered”.  However, the specification does not support the above feature.  The specification is silent as to a resource that is owned by each user of a plurality of users, i.e. more than one user owns this particular resource.  The specification only describes “a resource owned by any one of the plurality of users” (e.g. in paragraph 5), which is not the same as being owned by each of them.  As such, the claims lack written description.
Independent Claims 8 and 13 also recite the same limitations and therefore have the same problem.
	Due at least to their dependency upon Claims 1, 8, or 13, dependent Claims 2 – 7, 9 – 12, 14 and 15 also fail to comply with the written description requirement

Response to Arguments
Previous objections to the specification have been withdrawn in view of amendments.
Previous objections to the claims not included in this action have been withdrawn in view of amendments.
Applicant’s arguments filed on 12/06/2021 with respect to claims have been considered but are moot in view of new grounds of rejection.  See rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20110271332 A1) in view of Cunnington et al. (US 20110295392 A1) and Karaoguz et al. (US 20050233743 A1).
As per independent claim 1, Jones teaches an information processing apparatus utilized by a plurality of users at a predetermined installation location (e.g. in paragraphs 153 and 155, “conferencing system” and/or “server 108…for configuring and presenting…a virtual conference location 118 (or other conference user interface) with the…conference 114 to the client devices 102”), the information processing apparatus comprising: circuitry that is configured to perform login authentication of the plurality of users (e.g. in paragraphs 180 and 262, “join the…conference 114 (e.g., via a login screen 604 (FIG. 6)… authenticate the participant”); register the plurality of users who have been subjected to the login authentication into a participant view (e.g. in paragraphs 155-156, “graphical representation 128 in the tiles 304a comprises a picture or photograph of the corresponding participant”); determine whether a predetermined condition has been satisfied by a user from among the plurality of the users registered in the participant view (e.g. in paragraphs 150 and 201, “different user roles or permissions associated with the…conference… manage access, permissions, etc. for enterprise employees”), but does not specifically teach enable access to a resource owned by each user of the plurality of users registered, the resource being provided through an external service provider and including a storage service and restrict access to the resource owned by the user from among the plurality of users registered in the participant view in a case where the user has satisfied the predetermined condition.  However, Cunnington teaches enable access to a resource owned by each user of a plurality of users and restricting access to a resource owned by the user from among a plurality of users registered in a participant view in a case where a user has satisfied the predetermined condition (e.g. in paragraphs 36, 45, and 67-68, “may consent to have [information] detected for an entire meeting except during the discussion of one or more particular topics… provide [information] to all other participants, just one or more selected participants, just to an anonymous aggregate, and so forth… User interface 700 may also include information on the particular user of the user interface 700 as information on self… In some cases, the participants may choose not to share his or her information, or may have chosen not to consent to having their [information] detected, and in this case the user interface may show that the information is private”, i.e. predetermined conditions, and figure 7 displaying user interface 700 “showing…participants” and “information”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jones to include the teachings of Cunnington because one of ordinary skill in the art would have recognized the benefit of facilitating sharing of relevant information while protecting privacy.  
multimedia information relevant to… application 154 may be stored within the database 152 of the gateway 118, having been provided…discovered…or automatically provided… gateway 118 may, for example, restrict access to the…information…to users having appropriate authorization… determined by, for example, the gateway 118, using identity and authentication information… accessing…information for a number of meeting participants… Depending upon the identifying information, the user of an access device may be allowed to access and modify multimedia information or service”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Karaoguz because one of ordinary skill in the art would have recognized the benefit of providing access to other types of resources, amounting to a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  
As per claim 5, the rejection of claim 1 is incorporated and the combination further teaches wherein access to the resource is restricted by either restricting reading of a file or writing of the file to the storage service (e.g. Karaoguz, in paragraphs 43, 77, 86-87, 91, and 97, “audio files, video file and/or data files… multimedia information relevant to… application 154 may be stored within the database 152 of the gateway 118, having [i.e. read] and modify [i.e. write]  multimedia information or service”).  
As per claim 6, the rejection of claim 1 is incorporated and the combination further teaches wherein in a case where a predetermined transmission operation is performed, the circuitry further transmits a file to be transmitted to all the users registered in the participant including the user who has satisfied the predetermined condition (e.g. Jones, in paragraphs 101 and 340, “selected video object is distributed to all participants in the conference by moving the selected video object from the collaboration application to the conference interface” and figure 93; Karaoguz, e.g. in paragraphs 43, 77, 86-87, 91, and 97, “restrict access to [another] information…to users having appropriate authorization”).  
As per claim 7, the rejection of claim 1 is incorporated and the combination further teaches the information processing apparatus further comprising: a display configured to display information indicating whether access to the resource is restricted for every user registered in the participant view (e.g. Cunnington, in paragraphs 36, 45, and 67, “a user may select an option before, during, and/or after a meeting to indicate the level of information that the user would like to disclose in the given setting… modify his or her privacy setting to provide reaction feedback to all other ” or “may have chosen not to consent to having their reactions detected, and in this case the user interface may show that the information is private” and figure 7).   

Claims 8 and 14 are the system claims corresponding to claims 1 and 5, and are rejected under the same reasons set forth, and the combination further teaches a server apparatus and one or more information apparatuses, the server apparatus and the one or more information processing apparatuses including circuitry (e.g. Jones, in figure 1 and paragraph 150; Karaoguz, in figure 3D and paragraph 80).

As per claim 9, the rejection of claim 8 is incorporated and the combination further teaches wherein in a case where a user from among the plurality of users registered in the participant view logs into the information processing apparatus though a terminal apparatus different from the information processing apparatus, the information processing apparatus included in the participant view is presented as a candidate for a remote connection destination in the terminal apparatus in response to the login (e.g. Jones, in paragraphs 5 and 313, “client device is in communication with the conferencing system… client device comprises…a participant authentication module… conferencing notification application 5002 may authenticate the user with the conferencing system [and then] the conferencing notification application 5002 may prompt the user for a selection of one of the conferences”). 
As per claim 10, the rejection of claim 8 is incorporated and the combination further teaches wherein in a case where a user not registered in the participant view of the information processing apparatus logs in at a terminal apparatus different from the information processing apparatus and remotely connects to the information processing apparatus using a remote connection unit of the terminal apparatus, the circuitry further registers the user logged in at the terminal apparatus in the participant view of the information processing apparatus (e.g. Jones, in paragraphs 5 and 313, “client device is in communication with the conferencing system… client device comprises…a participant authentication module… conferencing notification application 5002 may authenticate the user with the conferencing system” and paragraph 155, “participants 104 are visually represented with participant objects”).
As per claim 11, the rejection of claim 9 is incorporated and the combination further teaches wherein in a case where the user logs in the terminal apparatus that is different from the information processing apparatus and remotely connects to the information processing apparatus using the terminal apparatus, the information processing apparatus displays that the user is connected or registered in the participant view of the information processing apparatus (e.g. Jones, in paragraphs 5 and 313, “client device is in communication with the conferencing system… client device comprises…a participant authentication module… conferencing notification application 5002 may authenticate the user with the conferencing system [and then] the conferencing notification application 5002 may prompt the user for a selection of one of the conferences” and paragraph participants 104 are visually represented with participant objects”), but does not specifically teach displaying that the user is remotely connected or registered.  However, Cunnington teaches displaying that a user is remotely connected or registered (e.g. in paragraphs 66-67 and figure 7 displaying “remote participants”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Cunnington because one of ordinary skill in the art would have recognized the benefit of facilitating both local and remote participants and/or displaying relevant information.

Claims 13 and 15 are the method claims corresponding to claim 1 and 5, and are rejected under the same reasons set forth.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20110271332 A1) in view of Cunnington et al. (US 20110295392 A1) and Karaoguz et al. (US 20050233743 A1) as applied above, and further in view of Cheon et al. (US 20110231795 A1).

As per claim 2, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein the user has satisfied the predetermined condition is a case where a predetermined time has elapsed after the user has been subjected to the login authentication.  However, the combination teaches the plurality of users registered in the participant view (e.g. Jones, paragraphs 155-156) and Cheon teaches a user has satisfied a predetermined condition being a case where has elapsed after the user has been subjected to a login authentication (e.g. in paragraphs 54, 57, and recognizes user's approach and recognizes user information…user's ID, password, name, and photo” [i.e. logged in while within area 124] and “if the standby time elapses after the user gets out of the fourth area 124, the table top controls the personalized area 320 to disappear” and figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Cheon because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily access relevant information and making sure that a user intends to leave a session.
As per claim 3, the rejection of claim 1 is incorporated, but the combination does not specifically teach an image capturing unit configured to capture an image of the predetermined installation location, wherein the user has satisfied the predetermined condition in a case where the user has stopped appearing in the image captured by the image capturing unit.  However, the combination teaches users registered to the participant view (e.g. Jones, paragraphs 155-156) and an image capturing unit for capturing an image (e.g. Cunnington, in paragraph 32, “plurality of different sensors… such as video cameras”), and Cheon teaches a capturing unit configured to capture information of a predetermined installation location, wherein a user has satisfied a predetermined condition in a case where the user has stopped appearing in the information captured by the capturing unit (e.g. in paragraphs 54, 86-87, and 114, “recognition unit of the table top 100 no longer recognizes user's approach. Accordingly, the table top 100 ” and figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Cheon because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily access relevant information.
As per claim 4, the rejection of claim 1 is incorporated, but the combination does not specifically teach wherein in a case where the user who has satisfied the predetermined condition attempts to access the resource again, the user is again subjected to the login authentication.  However, Cheon teaches in a case where a user who has satisfied a predetermined condition attempts to access a resource again, the user is again subjected to login authentication (e.g. in paragraphs 54, 57, and 86-87, “recognition unit of the table top 100 no longer recognizes user's approach. Accordingly, the table top 100 determines that the user wishes to end the use of the table top 100 and makes the personalized area 320 disappear” [i.e. logs out] and “recognizes user's approach and recognizes user information…user's ID, password, name, and photo” [i.e. logs back in again] and figure 10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Cheon because one of ordinary skill in the art would have recognized the benefit of allowing a user to quickly and easily access relevant information.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 20110271332 A1) in view of Cunnington et al. (US 20110295392 A1) and Karaoguz et al. (US 20050233743 A1) as applied above, and further in view of Hyndman et al. (US 20100169798 A1).

As per claim 12, the rejection of claim 10 is incorporated and the combination further teaches wherein, in a case where the user who logs in at the terminal apparatus is registered in the participant view of the information processing apparatus, the user who logs in at the terminal apparatus participates as unauthenticated (e.g. Jones, in paragraph 313, “the user may also request to watch the conference without necessarily joining the conference”, see figure 60 wherein step 6016 that authenticates the user as a participant is skipped when not joining, i.e. not joining means the user in an unauthenticated state), but does not specifically teach is displayed in the participant view of the information processing apparatus as unauthenticated.  However, Hyndman teaches a user displayed in a view as unauthenticated (e.g. in paragraph 40, “badge may contain information about the user… virtual environment server may indicate that the information associated with the user that is being displayed is unauthenticated”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Hyndman because one of ordinary skill in the art would have recognized the benefit of displaying relevant information.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

For example, Friend et al. (US 20110154266 A1) teaches “FIGS. 2A and 2B illustrate example embodiments for a gesture-based system 200 that may capture a user, or multiple users as shown, in a physical space 201… multiple users may work together via gestures to collaborate with the information presented” (e.g. in paragraph 32 and figure 2B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        03/22/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176